DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Disposition of Claims
Claims 1-5 and 7-40 were pending.  Claims 2, 6-14, 19-20, 24-34, and 41-93 have been cancelled.  New claim 94 is acknowledged and entered.  Amendments to claims 1, 3, 15-18, 21-23, 35, and 37-40 are acknowledged and entered.  Claims 1, 3-5, 15-18, 21-23, 35-40, and 94 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190367561 A1, Published 12/05/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample 

Response to Arguments
Applicant's arguments filed 01/29/2021regarding the previous Office action dated 10/30/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained and extended – necessitated by amendment.)  The rejection of Claims 37-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims. 




Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to an antigenic composition comprising a combination of at least two of the following Epstein-Barr virus (EBV) polypeptides or one or more nucleic acids encoding the at least two EBV polypeptides, the antigenic composition comprising at least a first EBV polypeptide and at least a second EBV polypeptide, wherein: 
the first EBV polypeptide comprises a monomeric or multimeric EBV glycoprotein 350 (gp350) polypeptide comprising an extracellular domain of EBV gp350; and
the second EBV polypeptide comprises a monomeric or multimeric EBV glycoprotein B (gB) polypeptide comprising an extracellular domain of EBV gB and/or a monomeric or multimeric EBV glycoprotein H/glycoprotein L (gH/gL) heterodimer comprising an EBV glycoprotein L (gL) polypeptide and a glycoprotein H (gH) polypeptide comprising an extracellular domain of human herpesvirus gH.
Further limitations on the composition of claim 1 are wherein the gB polypeptide, the gp350 polypeptide, and/or the gH polypeptide, if present, each further comprises a corresponding gB, gp350, and/or gH intracellular domain, respectively (claim 3); wherein the extracellular domain is fused to the intracellular domain via a polypeptide linker sequence (claim 4); wherein the polypeptide linker sequence is about 6 to about 70 amino acids in length, or wherein the peptide linker is about 15 amino acids in length (claim 5); wherein the at least two EBV polypeptides comprise the monomeric or multimeric EBV gp350 polypeptide and the monomeric or multimeric EBV gB polypeptide (claim 15); wherein the EBV gp350 polypeptide is monomeric, dimeric, trimeric, or tetrameric gp350, and wherein the EBV gB polypeptide is monomeric, dimeric, or trimeric gB (claim 16); wherein the at least two EBV polypeptides comprise the monomeric or multimeric EBV gp350 polypeptide and monomeric or multimeric EBV gH/gL heterodimer (claim 17); wherein the EBV gp350 polypeptide is monomeric and the EBV gH/gL 
Claim 37 is drawn to a method for preventing or treating symptoms of an EBV infection in a subject comprising administering to the subject a therapeutically effective amount of the composition of claim 1. 
Claim 38 is drawn to a method for inducing immunity to EBV in a subject comprising administering to the subject a therapeutically effective amount of the composition of claim 1. 
Further limitations on the method of claim 37 are wherein the subject: is at risk of developing a EBV infection (Claim 39); and wherein the at least two EBV polypeptides in the composition are administered sequentially or concurrently (claim 40).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1, 3-5, 15-18, 21-23, 35-40, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mond et. al. (US20150174237A1; Pub. 06/25/2015; hereafter “Mond”).  Note the rejection of claims 2, 7-11, 14, 19-20, 24, and 35 is withdrawn in light of the cancellation of said claims.  This rejection is being extended to include new claim 94 and to include claim 39 in light of the amendments to the claim and the updated interpretations of said claims.
The Prior Art
Mond teaches fusion proteins that incorporate multimerizing proteins into native confirmation with linkers, and when said fusion protein is expressed, it forms the appropriate multimeric complex (entire document; see abstract.)  Mond teaches these proteins would preferentially be antigenic and derived from herpesviruses, such as human herpesvirus type 4 (HHV-4), also known as Epstein-Barr virus (EBV) (¶[0058-0059]; reference claims 1-5), including EBV gp350, gH, gL, gB, gp42 (reference claim 6; ¶[0065-0080]).  Mond teaches that the invention may include a host cell which comprises “one or more” of the constructs noted (¶[0090]), wherein Mond teaches multiple constructs (¶[0007]) wherein one construct may be gp350/220 antigens from EBV (reference claims 5-6; ¶[0046]) or antigens from EBV gH, gL, gB, and gp42 polypeptides (¶[0078]), specifically noting that EBV gH/gL exist as a noncovalently associated complex (¶[0073]).  Mond teaches that compositions comprising nucleic acids encoding these oligomerized proteins (¶[0016]), especially composition comprising adjuvants, are also envisioned (abstract; ¶[0016][0032][0038][0040]).  Mond teaches nucleic acid expression systems which encode these oligomeric proteins (¶[0089-0096][0100][0110-0111][0114]).  Mond clearly teaches the immunogenicity is increased with multimeric forms of gp350 (¶[0136])  and teaches cell infection not only requires gp350 for B cell infection but requires gH/gL and gB but not gp350 to infect epithelial cells and the multimerization techniques used to generate an immune response against gp350 can also be applied to multimeric gB, gp42, or gH/gL products (¶[0147][0152]).  Mond clearly provides the teachings to not only include gp350 nucleic acids in a vaccine construct, but gH/gL, gB, and gp42 as well (¶[0147-0152]).  Therefore, under broadest reasonable interpretation of Mond, Mond teaches a composition which may comprise a nucleic acid encoding a gp350/220 EBV construct and a EBV gH/gL and/or EBV gB construct, thus anticipating the limitations of instant claim 1.  Further, the claims are also directed to fusion proteins which comprise a heterodimer or a heterotrimer of EBV antigens selected from gp350/220, gH, gL, gB, or gp42 (¶[0046]).  Therefore, under another reasonable interpretation of Mond, a composition comprising EBV gp350 and gB is taught, which does not require a gH/gL fusion protein present.  Mond also teaches a heterotrimer fusion protein may comprise gH, gL, and gB (¶[0046][0047]).  Mond teaches gp350 has value as a molecular adjuvant (¶[0152]) and teaches that gH and gL exist as a non-covalently associated complex (¶[0073]).  Mond teaches gH/gL and gB are important for epithelial cell infection by EBV instant claims 1 and 3-5).  Mond teaches the “fusion proteins” may be dimeric, trimeric, tetrameric, or the like, and can be encoded from a single nucleic acid construct which incorporates a linker domain (¶[0040]) which may be 6-25 amino acids in length and may be a glycine/serine amino acid sequence (¶[0087]; instant claim 5.)  The protein may be a heterotrimer comprising two or three different antigens (¶[0042]).  Given all of these teachings of Mond, it is not convincing that Mond fails at least to teach a composition which comprises EBV gp350/220 and EBV gB, or that EBV gB-gH-gL may all be present as one heterotrimeric fusion protein, or that a construct of EBV gp350/220 could be included in a composition of a fusion protein of EBV gH-gL (instant claims 1, 3-5, 15-18, 21-23, 94).  Mond teaches said proteins can be expressed from vectors (¶[0090-0094]; instant claim 35) and can be within pharmaceutically acceptable carriers or adjuvants (¶[0096-0097]; instant claim 36).  Mond teaches methods of using said compositions expressing the EBV proteins to induce or inhibit the immune response in the host to the cognate virus (¶[0110-0112]; instant claims 37-38).  Mond teaches that humans are at risk of developing EBV infections either in infancy or early adolescence, depending on their demographic (¶[0066-0068]), and administration of the compositions of Mond would comprise the fusion proteins and would induce or suppress an immune response in a subject, thus teaching the limitations of instant claim 39 (reference claim 27).  Since the polypeptides in the composition can be encoded from nucleic acids, this inherently teaches a concurrent administration of said polypeptides as required by instant claim 40.  
For at least these reasons, Mond teaches the limitations of instant claims 1, 3-5, 15-18, 21-23, 35-40, and 94, and anticipates the instant invention.
 Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Mond fails to teach the specific combinations of EBV polypeptides as recited in instant claim 1.  The Office disagrees.  Mond teaches immunogenic compositions that comprise nucleic acids which encode gp350 oligomeric proteins (¶[0114-0146]).  Mond then teaches “Construction of other EBV multimeric constructs” (starts at ¶[0147]) and that B cell infection involves gp350, but 
Applicant also argues that there was “unexpected additive and synergistic antibody responses” when multiple HHV proteins were combined (“Remarks” at p. 5, ¶1).  Arguments regarding unexpected results are appropriate for obviousness rejections, not anticipation rejections.  Therefore, this argument is not persuasive.  
Applicant also argues that the polypeptides as claimed are separate polypeptides, and are not a singular protein as claimed in Mond.  However, as applicant has pointed out, Mond claims “two or more antigens of interest” which can be broadly interpreted as two or more polypeptides of interest, as antigens are normally polypeptides which comprise immunogenic epitopes.  Nowhere in the instant claims are the polypeptides claimed as being encoded from separate open reading frames (ORFs), nor are the nucleic acids encoding said polypeptides noted to be separate ORFs, nor do the instant claims state that the polypeptides are not joined through flexible linkers to generate a fusion protein.  If this is a point of novelty, the instant claims should be clearly constructed as such.  


(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 7-13, and 35-40 under 35 U.S.C. 102(a)(1) as being anticipated by Shenk et. al. (US20140370026A1, Pub. 12/18/2014; hereafter “Shenk”) is withdrawn in light of the amendments to the claim. 
(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 7-10, 24-26, and 37-40 under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et. al. (US20140127247A1, Pub. 05/08/2014; hereafter “Dubensky”) is withdrawn in light of the amendments to the claim.
(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 7-14, 19-20, and 24-40 under 35 U.S.C. 102(a)(1) as being anticipated by Weiner et. al. (US20140023673A1, Pub. 01/23/2014; hereafter “Weiner”) is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 15-18 and 21-23 under 35 U.S.C. 103 as being unpatentable over Weiner as applied to claims 1-5, 7-14, 19-20, and 24-40 above, and further in view of Cui (supra) is withdrawn in light of the amendments to the claims.  

Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-5 and 7-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,907,844 is withdrawn in light of the amendments to the claims.
Rejection withdrawn.)  The rejection of Claims 1-5 and 7-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,962,436 in view of Weiner (supra) is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claims 1, 3-5, 15-18, 21-23, 35-40, and 94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,962,436 in view of Mond (supra). 
The ‘436 claims clearly claim a fusion protein comprising a first and a second antigen joined by a linker domain, wherein said fusion protein may be any combination of EBV gB, gH, gL, and/or gp350.  The inclusion of EBV gH/gL proteins with additional proteins would be obvious variations of the ‘436 patent in view of the teachings of Mond, as Mond teaches the delivery of multiple EBV antigens that form multimers via fusion protein constructs (see teachings supra).  Given the related disclosures, and given that the ‘436 claims allow for the compositions to “comprise” the antigen, which reasonably includes additional, unrecited material, it would be obvious to include fusion proteins that encoded more than two EBV antigens, thus rendering obvious the instant claims over those of the ‘436 claims. 
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
While the original rejection has been withdrawn in light of the amendments to the claims, the ‘436 is still considered to be an obvious variant of the instant claims for the reasons set forth supra.  
Applicant argues that ‘436 claims are drawn to single molecules, and not individual molecules as argued supra with respect to Mond.  As set forth supra, this argument is not persuasive as nowhere in the instant claims is it required that the polypeptides as claimed not be covalently joined together, nor is it required that the polypeptides be encoded from separate ORFs.  
For at least these reasons, the arguments are not persuasive, and the rejection is maintained. 

(New rejection – necessitated by new filing.)  Claims 1, 3-5, 15-18, 21-23, 35-40, and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-23, and 35-40 of copending Application No. 17/165,310 (reference application). Although the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150093413A1.  Teaches mRNAs which encode the EBV proteins as claimed, and methods of using compositions comprising said mRNAs to treat EBV-related infections.  Not utilized as rejection would be redundant to those set forth supra.
US20200163878A1.  Teaches mRNAs which encode the EBV proteins as claimed, and methods of using compositions comprising said mRNAs to treat EBV-related infections.  Not utilized as rejection would be redundant to those set forth supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648